DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Berg [GB2165910, of record, previusly cited] in view of Rukavina Mikusic [US2012/0031878, of record, previously cited, “Mikusic”].
Berg discloses a method of connecting together two unit elements (1A and 1) of a fluid transport pipe, each unit pipe element being made of metal alloy and being covered in an outer insulating coating (3) made of thermoplastic, with the exception of an end portion that does not have an outer insulating coating (Figures 1, 2; page 1, lines 111-129), the method comprising: a step of welding together two unit pipe elements (1 and 1A) abutting at their end portions not having any outer insulating coating (3) so as to form an annular cut-back (Figure 2; page 2, lines 32-54); a step of applying an anti-corrosive barrier (12) to a surface of the annular cut-back (page 2, lines 32-54); a step of, after applying the anti-corrosive barrier (12), positioning an annular sleeve (13) around the cut-back and the anti-corrosive barrier, and in part around the outer insulating coatings (3) of the two unit pipe elements (1 and 1A), the annular sleeve being made of a thermoplastic material (Figure 2; page 2, line 55-75); a step of fastening the sleeve (13) in sealed manner on the outer insulating coatings (3) of the two unit pipe elements (page 3, lines 15-41); and a step of applying an external pressure (by way of the sleeve 5) on the sleeve (13) to enable it to be deformed plastically to match the shape of the respective end portions of the two unit pipe elements (Figure 4; page 2, lines 76-106; page 3, lines 15-41). 
	Berg discloses bonding the annular sleeve (13) to the insulating coating (3), but does not disclose weld bonding. 
Mikusic discloses a method of connecting together two unit elements (5 and 6) of a fluid transport pipe, each unit pipe element being made of metal alloy and being covered in an outer insulating coating (thermal insulation or anticorrosive coating) made of a thermoplastic material, with the exception of an end portion that does not have an outer insulating coating (paragraph 0035), the method comprising: a step of fastening a sleeve (16 or 7, depending on what embodiment is used) in sealed manner by weld bonding on an outer insulating coatings (1) (paragraph 0043-44, 0056-0057). 
It would have been obvious to one of ordinary skill in the art as the time of invention to connect the annular sleeve to the insulative coating by weld bonding as taught by Mikusic in order to ensure a seal is formed between the layers and to ensure a strong bond between the layers. 
	With respect to claim 4, Mikusic discloses the step of fastening the sleeve in sealed manner on the outer insulating coatings of the two unit pipe elements is performed by fusion-bonded coating (paragraph 0056, 0059, 0060). 
With respect to claim 5, Mikusic discloses the sleeve includes at least one electrical resistance (17)  at an internal surface that, during the step of positioning the sleeve, is put into contact with the portions of the outer insulating coatings of the unit pipe elements that are covered by said sleeve and that is connected to a source of electricity in order to cause the surface of the material constituting the sleeve to melt so as to provide sealed fastening of the sleeve on the outer insulating coatings of the unit pipe elements (Figure 7; paragraph 0056). 
With respect to claims 8 and 14, Berg discloses the external pressure is applied on the sleeve (13) by way of the sleeve (5) before, during, and after the step of fastening the sleeve (13) in sealed manner (page 2, lines 76-106; page 3, lines 15-41). 
With respect to claim 17, Berg discloses an anti-corrosive layer, and Mikusic discloses anti-corrosive layers can be shrink sleeves or powder (paragaraph 0036). 
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Berg, Mikusic, and further in view of Kusinski et al. [US2010/0266790, of record, previously cited, “Kusinski”].
Berg as modified discloses a method. Applicant is referred to paragraph 3 for a detailed discussion of Berg as modified. Mikusic discloses joining the sleeve to the coating but does not disclose laser bonding. 
	Kushinski discloses a method of joining a coating and liner of a pipeline.  Kushinski discloses fusion welding and laser welding as known alternatives (paragraph 0133-0134).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Berg by substituting the fusion welding with laser welding as taught by Kushinski was a substation of known alternatives to achieve a predictable result is within the ability of one of ordinary skill. 
With respect to claim 13, Berg discloses the external pressure is applied on the sleeve before, during, and after the step of fastening the sleeve in sealed manner by weld bonding (page 2, lines 76-106; page 3, lines 15-41). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Berg, Mikusic, Kusinski, and further in view of Stauffer et al. [US2011/0146903, of record, previously cited, “Stauffer”].
Berg as modified discloses a method. Applicant is referred to paragraph 4 for a detailed discussion of Berg as modified. Kusinski discloses laser welding but does not disclose a transparent material. 
Stauffer discloses a method of laser welding tubular structures. Stauffer discloses the outer tubular structure (1) is transparent to the laser light to allow the laser to pass though the structure (1) to the area to be welded by transmission laser welding (paragraph 0023). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Berg by using a sleeve material that is transparent to the laser light in order to improve the efficiency of the welding process. 
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Berg, Mikusic and further in view of Lueghamer [US6156144, of record, previously cited].
Berg as modified discloses a method. Applicant is referred to paragraph 3 for a detailed discussion of Berg as modified. Berg and Mikusic discloses applying pressure but does not disclose a specific pressure between 1-2 bars. 
Leughamer discloses a method of joining plastic pipes. Leughamer discloses applying pressure to the pipes of about 1 to 3 bar (column 2, lines 19-24). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Berg by applying a pressure of about 1-2 bars as taught by Leughamer in order to ensure good contact is made at the joint and to prevent damage to the structures being joined. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Berg, Mikusic, Kusinski, and further in view of Lueghamer. 
Berg as modified discloses a method. Applicant is referred to paragraph 4 for a detailed discussion of Berg as modified. Mikusic discloses applying pressure but does not disclose a specific pressure between 1-2 bars. 
Leughamer discloses a method of joining plastic pipes. Leughamer discloses applying pressure to the pipes of about 1 to 3 bar (column 2, lines 19-24). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Berg by applying a pressure of about 1-2 bars as taught by Leughamer in order to ensure good contact is made at the joint and to prevent damage to the structures being joined. 
Allowable Subject Matter
Claim 18 is allowed.
Claims 9, 10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 18. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 18 is the same as claim 6 written in independent form.  Claim 18 is currently allowable, and claim 6 is a duplicate of an allowable claim. 
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are based on Berg’s sleeve (5) compared to the annular sleeve of the claims.  The rejection does not rely upon Berg’s sleeve (5) reading on the annular sleeve. Instead, the rejection relies on insulating elements (13) which when applied around the pipes form an annular sleeve. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
October 10, 2022